Opinion issued November 30, 2006                                                             












In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-06-00351-CR
____________

RENE MARTINEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 922294



 
MEMORANDUM  OPINION
               Appellant, Rene Martinez, pleaded guilty to the felony offense of  
controlled substance fraud without an agreement with the State as to punishment.  
The trial court deferred a finding of guilt and placed appellant on community
supervision for a period of three years.  The State subsequently filed a motion to
adjudicate guilt to which the appellant pleaded true.  After a hearing, the trial court
found the allegations in the State’s motion to be true, adjudicated guilt, and assessed
punishment at confinement for two years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.
               We therefore affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
               Any pending motions are denied as moot.
PER CURIAM
Panel consists of justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).